Citation Nr: 0509865	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for seizures, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran's DD Form 214 shows a period of active service 
from December 1978 to August 1981 with prior active service 
of 2 years, 6 months, and 7 days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran has not been shown to have had one major seizure 
during the preceding 2 years or 2 minor seizures during the 
preceding 6 months at any time during the course of the 
appeal.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
seizures have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Codes 
8910, 8911 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May and 
July 2000 rating determinations, the January 2002 statement 
of the case, the October 2002, May 2003, June 2004, and 
January 2005 supplemental statements of the case, and the 
November 2002, March 2003, and February 2004 VCAA letters, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letters, the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  

In this case, the RO's May 2000 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2002, March 2003, and February 2004, regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Thereafter, the veteran was afforded a VA 
examination.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Seizures

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

A review of the record demonstrates that the veteran was 
afforded a VA examination in January 2000.  At the time of 
the examination, the veteran stated that he had started 
having seizures about 20 years earlier.  He reported that he 
had had none for the past three years.  He was taking 
Dilantin in the morning and in the evening.  When he had 
seizures he lost consciousness and there was generalized 
tonic clonic movement.  The veteran noted that currently he 
occasionally saw spots, occurring two to three times per week 
and lasting 15 seconds.  However, there was no associated 
loss of consciousness.  The veteran complained of headaches 
but denied loss of consciousness, weakness, or seizures.  

Mental status examination revealed that he was alert and 
oriented times three.  The pupils were equal, round, and 
reactive to light.  The fundi were benign and extraocular 
movements were intact.  There was no facial asymmetry.  The 
remainder of the cranial nerves I-XII were intact.  

Motor examination revealed normal tone, bulk, and strength.  
Deep tendon reflexes were 2+ and symmetrical.  Sensory 
examination was normal to pinprick and light touch.  Gait and 
coordination were normal.  An electroencephalogram (EEG) was 
entirely within normal limits with no epileptiform or focal 
abnormalities recorded.  A diagnosis of seizure disorder; 
however, no seizures for the past three years, was rendered.  
The examiner indicated that he did not feel that the veteran 
was suffering from any active seizures currently.  He further 
stated that there was no evidence of narcolepsy.  

In a March 2000 report, it was indicated that the veteran 
worked as a maintenance man and was unable to drive or go up 
ladders as a result of his seizure disorder.  At the time of 
an August 2000 visit, the veteran reported that he had not 
had any seizures.  In a March 2001 VA outpatient treatment 
record, the veteran was noted to have not had any recent 
episodes of seizures.  

In his March 2002 substantive appeal, the veteran indicated 
that he had had a major seizure in March 2001.  He noted that 
he was unconscious for an hour in the evening and that he 
went to the VA clinic the next day because he had had a major 
seizure the night before.  

In a June 2004 statement in support of claim, the veteran 
indicated that his disorder had not worsened but rather the 
effects of the medication that he was taking to control his 
seizures were impacting the seizures themselves.  The veteran 
stated that the drug was apparently working as he had had no 
grand mal seizures.  He indicated that he was having petit 
mal seizures.  He stated that he was having frequent (more 
than once a week) episodes of visual disturbance (spotting 
and lid fluttering) with loss of equilibrium and 
disorientation.  He noted that this might be accompanied by 
brief periods of unconsciousness but he was unsure.  The 
veteran also reported having sporadic (less than monthly) 
episodes of sudden, intense, sharp pains located in the back 
of his head.  

He noted that the main problem was that while the drug was 
preventing grand mal seizures, the side effects had 
prevented/hindered gainful employment and were having a 
detrimental impact on his life.  The veteran indicated that 
he was experiencing several symptoms associated with its use, 
including drowsiness, numbness, tingling of his hands and 
feet, and bleeding/tender gums.  

In September 2004, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
indicated that his last grand mal seizure occurred seven 
years ago.  The veteran stated that he occasionally had spots 
before his eyes when rising from a chair which would last 
approximately 10 seconds and would occur as frequently as 
twice a week or as infrequently as every other month.  He 
noted that this had been going on for the past several years.  
He also reported having intermittent equilibrium problems on 
a daily bass lasting 10 to 15 seconds, although no one had 
noticed this.  The veteran stated that all his CT scans and 
EEG tests had been normal.  

Physical examination revealed that the veteran had a good 
fund of knowledge and fluent speech.  The pupils were 6 mm 
and briskly reactive.  The fields were full and the discs 
were flat.  The extraocular movements were flat without 
nystagmus.  Facial sensation and movement were normal and 
hearing was intact.  Motor examination revealed 5/5 strength 
with good bulk and normal tone.  Finger to nose and heel to 
shin tests were normal as were station and gait.  The 
reflexes were 2+ and symmetric in the upper and lower 
extremities and the toes were downgoing.  There were no 
sensory abnormalities.  

It was the examiner's impression that based upon the strength 
of the veteran's work history that he had generalized 
seizures but had not had any for seven years.  He noted that 
these other fleeting episodes were not diagnosable but were 
not minor seizures.  He also indicated that the veteran had 
no evidence of peripheral neuropathy.  

The criteria for an increased evaluation have not been met.  
As noted above, for a 20 percent evaluation, there must have 
been one major seizure during the preceding 2 years or 2 
minor seizures during the preceding 6 months.  

At the time of his January 2000 VA examination, the veteran 
reported that he had not had a seizure for the past three 
years.  Moreover, an EEG was entirely within normal limits.  
The examiner also stated that he did not feel that the 
veteran was suffering from any active seizures currently.  
Furthermore, at the time of August 2000 and March 2001 
visits, the veteran was noted to have not had any recent 
seizures.  Although the veteran noted having had a grand 
seizure in March 2001 and of having reported to the VA clinic 
the next morning in his March 2002 substantive appeal, there 
is no evidence of such a seizure in VA records.  In addition, 
the veteran, in a June 2004 statement, indicated that he had 
had no grand mal seizures.  The veteran also reporting having 
had no grand mal seizures for seven years at the time of his 
September 2004 VA examination.  

The Board does note that the veteran has reported having 
spots before his eyes when rising from a chair that would 
last approximately 10 to 15 seconds, occurring as frequently 
as twice a week or as infrequently as every other month, and 
that he has had intermittent equilibrium problems on a daily 
bass lasting 10 to 15 seconds, on several occasions.  
However, the March 2000 VA examiner, while noting this 
information, stated that he did not feel that the veteran was 
suffering from any active seizures.  The September 2004 VA 
examiner indicated that these fleeting episodes were not 
diagnosable but stated that they were not minor seizures.

The Board is sympathetic to the veteran's beliefs but the 
overall record does not demonstrate that the veteran has had 
one major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, there has been no 
demonstration of marked interference with employment.  The 
veteran still remains employed.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


